Motion to Dismiss Granted; Petition for Writ of Mandamus Dismissed; and
Memorandum Opinion filed December 6, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00737-CV

IN RE PREFERRED CONTRACTORS AND DAULTON SPENCE, Relators

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 22-CV-0269

                        MEMORANDUM OPINION

      On October 17, 2022, relators Preferred Contractors and Daulton Spence filed
a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the
Honorable Lonnie Cox, presiding judge of the 56th District Court of Galveston
County, to vacate an order denying relators’ motions to sever claims and transfer
venue and to issue an order severing claims against them and transferring those
claims to Chambers County.
      On November 16, 2022, relators filed an unopposed motion to dismiss the
petition. We hereby grant the motion and dismiss relators’ petition.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2